Citation Nr: 0309775	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a peripheral 
neuropathy, claimed as a residual of Agent Orange exposure in 
service.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service connected degenerative disc disease of 
the lumbosacral spine.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service connected 
degenerative disc disease of the lumbosacral spine


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for peripheral neuropathy of the lower extremities 
as a residual of exposure to herbicides (Agent Orange) during 
service.  

The case was previously before the Board in October 2001, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

The Board has added two additional issues to this claim.  In 
a rating decision dated February 2003 the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine.  In March 2003 the veteran's representative filed a VA 
Form 646 with the RO.  The arguments expressed on this form 
could be construed as a Notice of Disagreement with the 
assignment of an initial disability rating of 20 percent for 
the veteran's degenerative disc disease.  Also, the 
representative expressed a claim for service connection for 
peripheral neuropathy as secondary to the veteran's service 
connected degenerative disc disease.  These issues are the 
subjects of a remand that follows the Board's decision.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The veteran is presumed to have been exposed to herbicide 
agents (Agent Orange) during active military service.  

4.  There is no medical evidence showing any diagnosis of 
peripheral neuropathy during service or within the first year 
after the veteran left the Republic of Vietnam.  

5.  There is no competent medical evidence of a current 
diagnosis of acute or subacute peripheral neuropathy.

6.  There is no competent medical evidence which relates any 
current neuropathy to the veteran's military service or to 
Agent Orange exposure during service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter January 2002.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection based on Agent Orange Exposure

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

"The term acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2002).

Acute and subacute peripheral neuropathy, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

In this case the veteran avers that he developed peripheral 
neuropathy, as a result of exposure to Agent Orange in 
service.  The veteran's claim is that he currently suffers 
from numbness in his lower extremities.  

The evidence of record reveals that the veteran left the 
Republic of Vietnam in approximately February 1968, which was 
shortly before he separated from service.  The RO has 
obtained the veteran's service medical records and they 
appear to be complete.  The service medical records do not 
reveal that the veteran had any complaints, or diagnosis, of 
any peripheral neuropathy during service.  On the veteran's 
August 1968 separation examination report the examining 
physician indicated that the evaluations of the veteran's 
lower extremities and neurologic system were normal.  On the 
accompanying report of medical history the veteran did not 
indicate that he suffered from neuropathy or any other 
neurologic symptoms.  

Medical records dating from the 1990s reveal that the veteran 
suffers from degenerative disc disease of the lumbosacral 
spine and peripheral vascular disease.  There is no medical 
diagnosis of peripheral neuropathy.  In March and August 2002 
VA examinations of the veteran were conducted.  The examining 
physicians related the veteran's complaints of neurologic 
symptoms of the lower extremities to his degenerative disc 
disease and his peripheral vascular disease.  

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that peripheral neuropathy 
due to herbicide exposure is present and related to service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again we note that the medical evidence of record relates the 
veteran's complaints of numbness and tingling of the lower 
extremities to either his degenerative disc disease or to 
peripheral vascular disease.  There is no competent medical 
evidence that relates the current symptoms to the veteran's 
military service or to Agent Orange during military service.  
As such, the preponderance of the evidence is against the 
claim for service connection for a peripheral neuropathy, 
claimed as a residual of Agent Orange exposure in service.


ORDER

Service connection for peripheral neuropathy as a residual of 
Agent Orange exposure in service is denied.  


REMAND

In a rating decision dated February 2003 the RO granted 
service connection for degenerative disc disease of the 
lumbosacral spine.  In March 2003 the veteran's 
representative filed a VA Form 646 with the RO.  The 
arguments expressed on this form could be construed as a 
Notice of Disagreement with the assignment of an initial 
disability rating of 20 percent for the veteran's 
degenerative disc disease.  Therefore, the RO needs to issue 
a statement of the case on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case).

Also, the representative expressed a possible claim for 
service connection for peripheral neuropathy as secondary to 
the veteran's service connected degenerative disc disease.  

The current rating schedule instructs to "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)(emphasis added).  "Chronic 
orthopedic and neurologic manifestations' means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note 
(1) (2002).

The rating schedule further states that "when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).

The medical evidence of record indicates that the veteran has 
lower extremity radiculopathy associated with his service 
connected degenerative disc disease.  However, it is unclear 
from the wording of the February 2003 rating decision whether 
the veteran's radiculopathy and peripheral neuropathy of the 
lower extremities is already service connected with his 
degenerative disc disease and considered in the disability 
rating assigned.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file with specific 
attention to the February 2003 rating 
decision granting service connection for 
degenerative disc disease.  Determine if 
the veteran's symptoms of peripheral 
neuropathy of the lower extremities are 
already service connected by this rating 
decision.  

a.  If peripheral neuropathy of the lower 
extremities is found to be already 
service connected as part of the 
veteran's service connected degenerative 
disc disease, inform the veteran and his 
representative of this in a letter.  

b.  If peripheral neuropathy of the lower 
extremities is found not to be service 
connected as part of the veteran's 
service connected degenerative disc 
disease, the RO should adjudicate the 
issue of peripheral neuropathy of the 
lower extremities secondary to the 
service connected degenerative disc 
disease of the lumbar spine.  With 
respect to this the RO must ensure that 
all notification and development actions 
required by the VCAA under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159(2002).  
Specifically, The RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim for 
service connection on a secondary basis.  
He should be informed that he has one 
year from the date of the letter to 
respond, and that his appeal will not be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

2.  Issue the veteran and his 
representative a Statement of the Case 
(SOC) on the issue of entitlement to an 
initial disability rating in excess of 20 
percent for service connected 
degenerative disc disease of the 
lumbosacral spine.  In this regard the RO 
should pay particular attention to the 
new rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  
Specifically the RO may wish to 
readjudicate this issue in light of 
whether, or not it is determined that the 
veteran's peripheral neuropathy of the 
lower extremities is service connected as 
part of the degenerative disc disease 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



